Without trying to be 
melodramatic, I believe that my country, the Pacific 
region and the world have reached a crossroads. In 
this International Year of Small Island Developing 
States, leading up to the climate change negotiations 
at the twentieth and twenty-first Conferences of the 
Parties to the United Nations Framework Convention 
on Climate Change, the third International Conference 
on Financing for Development and the impending 
adoption of the post-2015 development agenda, viewed 
within the context of our rising oceans, the Ebola crisis 
in Africa and the apparent societal inferno in progress 
in the Arab world, we find our societies, our cultures 
and our economies under serious attack, never before 
experienced on so many fronts. We can continue 
business as usual along our current course and wait for 
the horizons to clear the global haze or we can choose a 
different road, one that will give our critical habitats the 
chance to recover and thereby ensure their continued 
ability to sustain us. Am I a foolish dreamer or a simple 
pragmatist? I guess that only time will tell.

However, I will say one thing. My country, small 
as it is, will not go down without a fight, using every 
available tool, nor will the Pacific region, whose people 
comprehend first-hand the real and current impacts 
of climate change and recognize that their oceans are 
becoming polluted and their fish stocks depleted. That 
is why the Pacific leaders at this year’s Pacific Islands 
Forum supported the Palau Declaration under the 
theme “The ocean: life and future”. Within that theme 
and Declaration, the Pacific leaders highlighted the fact 
that, in order to survive, we will have to continue to play 
a central role in the stewardship of one of the greatest 
endowments of the world — the Pacific Ocean. That is 
because, in our short lifetime, we have experienced a 
dangerous combination of human impacts that threaten 
the foundation of our Pacific livelihoods.

That is why we have called on the global community 
to support the efforts of the Forum countries to 
sustainably use their ocean resources and to conserve 
their valuable underwater heritage. That is why Palau, 
Kiribati, the Cook Islands, New Caledonia, the United 
States of America, the Federated States of Micronesia and 
the Republic of the Marshall Islands are currently in the 
process of declaring and establishing protected marine 
areas of different sizes and requirements to reverse 
the current trends of overuse and overexploitation and 
thereby ensure a healthy ocean for our children.

That is why we are committed to ensuring the launch 
of negotiations by September 2015 for an international 
agreement under the United Nations Convention on 
the Law of the Sea on the conservation and sustainable 
use of marine biological diversity beyond areas of 
national jurisdiction. That is why we are calling upon 
the United Nations to ensure a stand-alone sustainable 
development goal (SDG) on oceans.

However, while we are strongly in favour of that 
critical SDG, we are concerned that the post-2015 
development dialogue may be too broad. We must 


remember that an agenda of everything is effectively 
an agenda of nothing. Above all, our goals and targets 
must be realistic, practical, simple, transparent and 
measurable. In that context, we must continue to focus 
on the vulnerable countries and the people most in need. 
To accomplish that objective, we must recognize that 
one size does not fit all and that we must continue to 
concentrate on a common but differentiated response.

Our international community has years of 
experience of what does and does not work with our 
Millennium Development Goals. It is now time to 
complete the work on the remaining half and to continue 
to improve both the level and the responsiveness of our 
financing mechanisms. We must also ensure that the 
bulk of the financing reaches those that need it most 
and that their share is not a mere drop in the bucket.

In the Pacific, we believe action must begin 
in one’s own backyard. In my country, in the next 
several months, we will formalize the establishment 
of a national marine sanctuary, which will include a 
complete prohibition on purse seine fishing that covers 
100 per cent of the exclusive economic zone (EEZ), 
a “no-take” marine sanctuary that covers 80 per cent 
of the Palau EEZ; a highly regulated fishing zone that 
covers approximately 20 per cent of the EEZ and will 
provide for Palau’s domestic fishing needs alone; and a 
prohibition on commercial fish exports. Through our 
global actions and our partnerships between developing 
and developed nations and between the private and 
the public sectors, we can achieve a transformational 
shift in the way we think about the use of our Earth’s 
natural assets. By recognizing the ocean as a joint and 
primary asset of every citizen on our planet, we can 
move towards the global management of our global 
ocean exclusive economic zone.


We must never shift from the need for a global 
climate change initiative that addresses the threat to 
all people of all nations. Climate change is our planet’s 
silent war. It must not remain on the back pages of our 
minds and our global commitments. We must move it 
to the front page, alongside global conflicts, so that it 
receives the attention and the financing that it deserves. 
And we must understand that, in terms of public health, 
climate change is a defining issue for our century.

Climate change affects the air that we breathe, 
the food that we eat, the water that we drink and 
the infectious diseases that find their way into our 
homes. Our world leaders, whether from developed or 
developing countries, must overcome the failures of our 
own lost generation. As the Secretary-General said, the 
race is on, and now is the time for leaders to step up and 
steer the world towards a safer future. A temperature 
increase of 3.6 degrees is simply not acceptable. If that 
is the best objective that our global leaders can agree 
on, we may as well throw in the towel and stop having 
children, because there will be no future for them.

By the end of 2015, our global leaders must 
announce a new direction with new and realistic 
commitments and practical actions, supported by 
a greatly enhanced financial commitment both to 
mitigation and to adaptation. Those commitments must 
include the ratification of the second amendment to 
the Kyoto Protocol. Within our discussions, migration 
should not be an option. As the young mother Kathy 
Jetnil-Kijiner from the Marshall Islands put it so 
beautifully on Tuesday, “No one is moving. No one is 
losing their homeland. No one is becoming a climate 
change refugee”.

Our small island nations, which are the first to 
feel the impacts of climate change, the first to feel the 
impacts of diminished marine resources and the first to 
wet our feet in sea-level rise, are ready and willing to 
lead. We do not call for action from developed nations 
that we are not willing to take ourselves. Last year, my 
country committed, under the Majuro Declaration for 
Climate Leadership, to a 20 per cent contribution of 
renewable energy to the energy mix and a 30 per cent 
reduction in energy consumption by 2020. We are well 
on the way to achieving those goals.

Since its independence, Palau has been blessed 
with strong partnerships. For over 50 years, the United 
States has provided its support and friendship. Without 
its support to Palau’s transition, revenue independence 
and infrastructure development, we would not be where 
we are today. Palau stands strongly behind the United 
States in its ongoing efforts to guide the international 
response to the horrific situation in Syria and Iraq 
and its actions to respond to the threat of the Islamic 
State in Iraq and Sham. Let us not forget that global 
peace and stability are critical if we are to achieve 
our development agenda and respond to the issues of 
climate change and ocean regeneration.

We wish to give special thanks for President 
Obama’s support for oceans and the expressed intent 
to set aside 10 per cent of our global oceans as marine 


protected areas. Finally, we thank the United States for 
past and future technical and financial assistance in our 
efforts to implement our National Marine Sanctuary. 
We continue to look forward to finally completing our 
Compact of Free Association agreement, which reflects 
this close and special relationship.

Palau would also like to acknowledge the very 
significant economic support that we have received 
over the years from our good friend, Japan. We are 
hopeful that the Security Council expansion and reform 
process will result in Japan’s permanent membership 
on the Security Council. We also are hopeful that Japan 
will continue to support and enhance public and private 
assistance to our exclusive economic zone surveillance 
efforts and our continued efforts to develop our National 
Marine Sanctuary.

In addition, Palau would like to thank the Republic 
of China on Taiwan for its friendship and economic 
support in assisting Palau to achieve our Millennium 
Development Goals and would urge the United Nations 
system to involve Taiwan in the process of developing 
and implementing the post-2015 development agenda. 
I would also call upon the United Nations to support 
Taiwan’s broader participation in the United Nations 
specialized agencies and regional economic integration 
mechanisms, as its participation in the World 
Health Assembly, the International Civil Aviation 
Organization, the Trans-Pacific Partnership Agreement 
and the Regional Comprehensive Economic Partnership 
would demonstrate its ability to contribute to global 
and regional initiatives.

We also would like to express our thanks to the 
Australian Government for its ongoing partnership, 
its annual aid assistance focused on education and 
its commitment to providing $2 billion to the Pacific 
region to replace its aging marine surveillance fleet.

Finally, we would like to recognize the very broad 
list of partners around the globe that make our efforts 
to ensure a sustainable future possible, including New 
Zealand, the European Union, private organizations, 
non-governmental organizations and civil society. 
Partnerships such as those are commitments. We would 
not be where we are today without them. In the post-
2015 development environment, we must all recognize 
that our actions as individuals, States, nations and 
regions have an impact on all our partners on planet 
Earth. If we are to save our oceans and if we are to stem 
the tide of greenhouse gases, we must establish a long-
lasting system of global partnerships and respect.

At the end of the day, we must recognize that some 
of us are developed and some of us are not. The means 
of implementation in terms of oceans, climate change, 
biodiversity and all of the other issues that require global 
solutions are therefore a recurring and central issue. 
Without effective partnerships, change will simply not 
occur, and without legally binding commitments with 
respect toour oceans and climate change, we will not 
make the transformative changes that we need to make 
in the next generation.

As a small island developing State and a member of 
the Pacific community, I am ready, willing and able to 
commit to doing my share. I am even willing to lead. 
But let us not fool ourselves. The only way to make a 
difference in this modem global era is to go beyond our 
self-centred mentality. By standing together, we can 
indeed craft a sustainable future for our children and 
for generations to come.
